Gilchrist, C. J.
We are requested in this case, by the petitioner, to decide, as a matter of law, that the court of common pleas are bound to reverse the determination they have made upon the motion of the petitioner, and that the former proceedings of that court constitute no bar to the relief now prayed for. It is urged upon us that the court misconceived the motion, and did not understand the case in all its bearings, and that the evidence tends strongly to prove the various allegations made in the petition. We are not aware that the case is so complex and difficult to be understood, that persons of ordinary intelligence, after a reasonable intellectual effort, could not readily apprehend it, or that the principles of law which should govern the case are not sufficiently simple and easy-' of application. All the substantial facts upon which the petitioner relies, have long been before the court of common pleas,'and have there been examined and considered. The court were called upon to weigh the evidence and the arguments upon it, and to determine whether, in the exercise of a sound judicial discretion, they should grant the prayer of the petitioner. Not only has this been done by that court, but the merits of the question have been laid before us. The petitioner has presented to us a great mass of papers, most of them, however, having no pertinency to the case. They have, however, been carefully examined, and the petitioner has had the fullest opportunity to be heard.
In considering this matter, we have laid all the allegations of fraud entirely out of the case. It is but right that we should say that we have found no evidence of any “ con*409spiracy or combination ” to effect the “ pecuniary ruin ” of the petitioner; nor is there the slightest evidence tending to prove what were the “ artful and subtle contrivances ” to defeat the payment of the mortgage. All these matters pertain to the merits of the controversy which have been considered by the court of common pleas, and the question need not be complicated by considering what effect the proof of fraudulent conduct would have upon the prayer of the petition. The only question before us is, whether we shall direct the court of common pleas that their former decision constitutes no bar to the relief now prayed for by the petitioner.
"Where a matter is within the discretionary authority of a court of competent jurisdiction, and their discretion has been exercised, we have repeatedly held that we will not reexamine the merits of the question, in order to determine whether the discretion of the court has been properly exercised. And for this there are strong1 reasons. When evidence is laid before a court, upon which it is their duty to pass, unless their judgment be final, there would be no end to litigation. And although, in a given ease, there may have been an injudicious exercise of judicial discretion, it is better that the general rule should be observed, than that parties should never feel confident that their suits have terminated.
In the case of Greathead v. Bromley, 7 D. & E. 455, a summary application was made to set aside an annuity,, and the rule was discharged upon discussion of the merits.. It was held by the court that they would not entertain a. similar application between the same parties, on the same state of facts. Lord Kenyon said “ the act of parliament gives-summary jurisdiction to the court, which is to be exercised-according to sound legal discretion, and we cannot govern our discretion better than by analogy to the proceedings at common law. * * * As it appears that all the facts now-brought forward in the affidavits in support of the rule, ex-*410isted at the time of the former rule, and every objection which can now be urged might then have been brought forward, the matter must now be taken to have passed in rem judie alam, and the former decision is conclusive between the parties.” In the subsequent case of Schumann v. Weatherhead, 1 East 537, a similar application was made to discharge an annuity, which had been canvassed on the merits and the rule discharged. The defendant obtained another rule, calling on the plaintiff to show cause why the judgment entered in the cause should not be vacated. Lord Kenyon said that the opinion in Greathead v. Bromley “ was grounded upon the maxim that interest republicce ut sit finis litium. Now unless we are prepared to rescind our opinions then expressed, that case must govern the present, for it stands directly on the same ground in every word and circumstance. And though if we had then been as fully apprised of all the circumstances as now, it might have altered our opinion; yet it is better for the general administration of justice that an inconvenience should sometimes fall upon an individual, than that the whole system of law should be overturned, and endless uncertainty be introduced. * * * I think the rule was wisely and not arbitrarily laid down in the case referred to, founded upon analogy to proceedings in other cases.” These are both cases where the same court, which had a judicial discretion to exercise, refused to exercise it a second time upon the same state of facts, and they are directly in point upon the question before us, whether it was the duty of the court of common pleas, as matter of law, to reverse their decision. In the case of Simpson v. Hart, 1 Johns. Ch. 99, the chancellor said “ it is the unfitness and vexation and indecorum of permitting a party to go on successively, by way of experiment, from one concurrent tribunal to another, and thus to introduce conflicting decisions, which prevent the second inquiry.” It is upon the same principle that where courts of law and equity have concurrent jurisdiction over a question, and it receives a decision *411at law, equity can no more re-examine it than the court of Saw, in a similar case, can re-examine a decree in a court of equity. Anderson v. Roberts, 18 Johns. 534.
The general rule, stated by Lord C. J. De Grey, in the Dutchess of Kingston’s case, 20 Howell’s St. Tr. 538, has always been recognized as law; that the judgment of a court of concurrent jurisdiction is as a plea, a bar, or as evidence conclusive between the same parties upon the same matters directly in question in another court. We do not say that the adjudication of the court of common pleas is a judgment in the strict and technical sense of the word, because it is only a decision made by the court, acting in a summary way, and upon a matter addressed to their discretionary jurisdiction. But the same reasons exist that caused the adoption of the rule in relation to judgments, technically so called, for it is as necessary to prevent delay and uncertainty in one case as in the other. The safe rule, and the one that will ordinarily be productive of the least injustice, is that where the facts upon which relief is claimed are the same upon a second application that they were in the first, the merits of a decision upon them will not be revised by analogy to proceedings in the ordinary course of judicial investigation. If any case can be imagined where a decision upon the merits should be considered and held to be final, it is one like the present; for the evidence of witnesses was to be weighed, the original entries upon the docket examined, and many of the facts happened in the presence, and came under the immediate observation of the court. We shall direct the court of common pleas that the proceedings already had in this case do constitute a bar to the relief prayed for, according to our practice, and by the analogy above mentioned.

Petition dismissed.